Holt and Dibell, JJ.
(dissenting).
We dissent:
What the county attorney told Pearson that Mrs. Pearson said was inadmissible. State v. Solem, 135 Minn. 200, 160 N. W. 491. This is conceded. The majority view is that error was not saved at the trial.
A reference to the record best shows what transpired. The county attorney testified that he had two conversations with Mrs. Pearson. After so stating he was asked to narrate his subsequent conversation with the defendant in the county jail. Such a conversation might be competent and material. It might involve an admission. The state knew it would not. When he had proceeded with this conversation so far as to say that he said to Pearson that “she had told me,” referring to Mrs. Pearson, the following proceedings occurred:
By Mr. Grady: “I object to anything that the wife said.”
By the court: “What he may have said to this defendant is admissible.”
*37By Mr. G-rady: “The defendant objects to any conversation, or alleged conversation, or purported conversation which Mr. Montague, claims that he had with the wife of this defendant, or any conversation which he claims that he was repeating from the wife to this defendant on the ground that it is privileged and as incompetent, irrelevant and immaterial.”
By the Court: “The objection is overruled.”
Exception.
A. “I told Mr. Pearson that Martha Pearson had told me that the child was born about eleven o’clock on Friday evening, that it was born in the bath room and that she had left the child in the bath tub; that Arthur Pearson had come home from work about twelve ■ thirty and that after he had got home from work, both of them went into the bath room but that the body of the child was gone.”
Q. “What did he say to that?”
A. “He said that was not true, that she had not taken him in the bath room, he said that he was in the bath room, that when he came home from work he went in there and washed up at this lavatory, and that there were no signs of blood in the bath room or around in that room at all when he was in there and washed up.”
Q. State anything further that was said?”
A. “I told him that she told me that at either Thanksgiving or Christmas time, I don’t know which, she had told him that she was in a family way and that he had said that was not going to make any difference that they would get married and they would keep it from her folks and that they would get rid of the child.”
Q. “What did he say to that?
A. “He said that he had not had any such talk with her.”
The witness continued his narration of his conversation with the defendant. There was no further reference of importance to a conversation with Mrs. Pearson.
The holding now is that the error, which is conceded, was not raised at the trial. If the objection had included the word “hearsay” it would have been a good one and should have resulted in the exclusion of the testimony; and still we boast a little that legal *38technicalities are passing. No one can much question that the ground of objection was understood. Counsel for the state do not question its sufficiency. They say in their brief that “these conversations were clearly admissible,” and that there was no testimony that “Mrs. Pearson did make these statements, for the very simple reason that it would not have been admissible.” In other words the state understood that the objection reached hearsay; and since the witness did not tell the jury what Mrs. Pearson told him, which would have been hearsay and subject to the objection made, but told it what he told Pearson that Mrs. Pearson told him, the hearsay objection did not apply, the testimony was material, and being so was not successfully assailed by the objection to it as immaterial. It is this court alone which insists, in order to preserve the conviction, that defendant’s counsel did not sufficiently state the point of his objection. It may not be entirely clear that an objection to the materiality was not sufficient. The testimony was not material unless it provoked an unfavorable admission, and it did not. The state knew that it would not for it knew what its witness would say. The witness did not tell the jury what Mrs. Pearson said. The state did not ask him to do so. He was asked to state and did state what he told Pearson that Mrs. Pearson said. If material it might seem that his testimony should be admitted for the fact to which it was directed could be proved in no other way. Hearsay evidence implies the existence of original evidence. But let it be assumed that an objection upon the ground of incompetency, irrelevancy and immateriality was not sufficient and that it was necessary to particularize. The objection “to anything that the wife said,” made immediately upon the appearance of testimony of that character, and, after the remark of the court; followed by an objection “to any conversation or alleged conversation or purported conversation” which the witness claimed to have with the wife, and to “any conversation which he claims that he was repeating from the wife to this defendant,” adding that it was privileged, incompetent, irrelevant and immaterial, should be enough to satisfy the most technical demands of the law. Of course, even if the facts were as *39suggested by the witness, Mrs. Pearson could not have given them in evidence over objection. G. S. 1913, § 8375.
The cases of Graves v. Bonness, 97 Minn. 278, 107 N. W. 163, and Larson v. Anderson, 122 Minn. 39, 141 N. W. 847, are far away from this case. Nor was it necessary that counsel repeat his objection. His objection was to the conversation. He was not required to renew it, after having once made his objection clear and taken a ruling, when the witness was told to continue his narration. Carson v. Hawley, 82 Minn. 204, 84 N. W. 746; Malone v. Stephenson, 94 Minn. 222, 102 N. W. 372. There must of course be a bona fide attempt to exclude the erroneous testimony. Drew v. Carroll, 120 Minn. 478, 139 N. W. 953. The objection reached both of the questions quoted and it was enough that it reached one. Counsel might wisely prefer not to antagonize the jury by repeating his objection and thereby emphasize the prejudicial effect of the testimony which the court had held proper. Malone v. Stephenson, 94 Minn. 222, 102 N. W. 372; Carson v. Hawley, 82 Minn. 204, 84 N. W. 746.
We do not understand that it is urged that counsel for the defendant allowed the reception of erroneous evidence, without objection, assured that an adverse verdict would be set aside by this court because of it, or that he is at all criticized. If criticism is to be indulged it should be against the state in offering to put the erroneous testimony before the jury.
The suggested evidence of the wife, carried to the jury in the way stated, was damaging. A jury does not es'cape its effect. The jury was not told to avoid it. It understood that it was proper when told that it was and when the defendant’s objection, was overruled. A reviewing court, this court, knowing that the evidence was erroneous, is affected by it in considering the merits. The human mind must be made over before it can be otherwise.
From nothing that is said should it be inferred that the attitude of the trial court was unfair >or unfriendly to the defendant. His counsel makes no complaint of the general conduct of the trial or of the charge.
The state chooses to take a conviction of the defendant by the use of evidence such as is not permitted in common law countries. *40The court is content to let it do so. The defendant may be guilty. The state in taking a finding of guilt has not accorded him the law’s usual protection.
We concur in the opinion of the majority that the evidence though circumstantial sustains the verdict.